Exhibit 10.1

 

REVOLVING LINE OF CREDIT NOTE

 

$5,000,000.00    Denver, Colorado   September 30, 2019

 

FOR VALUE RECEIVED, the undersigned ROCKY MOUNTAIN CHOCOLATE FACTORY, INC.
("Borrower") promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION ("Bank") at its office at MAC C7300-081, 1700 Lincoln Street, Suite
800, Denver, CO 80203, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Five Million Dollars ($5,000,000.00), or
so much thereof as may be advanced and be outstanding pursuant to the terms of
the Credit Agreement, as defined herein, with interest thereon, to be computed
on each advance from the date of its disbursement as set forth herein.

 

DEFINITIONS:

 

As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

 

(a)     "Daily One Month LIBOR" means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.

 

(b)     "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery of funds for one (1)
month as published by the ICE Benchmark Administration Limited, a United Kingdom
company, at approximately 11:00 a.m., London time, or, for any day not a London
Business Day, the immediately preceding London Business Day (or if not so
published, then as determined by Bank from another recognized source or
interbank quotation); provided, however, that if LIBOR determined as provided
above would be less than zero percent (0.0%), then LIBOR shall be deemed to be
zero percent (0.0%).

 

(c)     "London Business Day" means any day that is a day for trading by and
between banks in dollar deposits in the London interbank market.

 

INTEREST:

 

(a)     Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) at a
fluctuating rate per annum determined by Bank to be two and one quarter percent
(2.25%) above Daily One Month LIBOR in effect from time to time. Bank is hereby
authorized to note the date and interest rate applicable to this Note and any
payments made thereon on Bank's books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.

 

(b)     Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Default Interest. The Bank shall have the option in its sole and
absolute discretion to have the outstanding principal balance of this Note bear
interest at an increased rate per annum (computed on the basis of a 360-day
year, actual days elapsed) equal to four percent (4%) above the rate of interest
from time to time applicable to this Note (i) from and after the maturity date
of this Note; (ii) from and after the date prior to the maturity date of this
Note when all principal owing hereunder becomes due and payable by acceleration
or otherwise; and/or (iii) upon the occurrence and during the continuance of any
Event of Default.

 

BORROWING AND REPAYMENT:

 

(a)     Borrowing and Repayment of Principal. Borrower may from time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above.
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for Borrower, which balance may be endorsed hereon
from time to time by the holder. The outstanding principal balance of this Note
shall be due and payable in full on September 30, 2021.

 

(b)     Payment of Interest. Interest accrued on this Note shall be payable on
the last day of each month, commencing October 30, 2019, and on the maturity
date set forth above.

 

(c)     Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
BRYAN MERRYMAN or JEREMY KINNEY, any one acting alone (subject to any of Bank’s
applicable authentication policies or procedures, which may require that a
particular individual—including another specific individual listed above—provide
verification of the identity of the requestor), who are authorized to request
advances and direct the disposition of any advances until written notice of the
revocation of such authority is received by the holder at the office designated
above, or (ii) any person, with respect to advances deposited to the credit of
any deposit account of Borrower, which advances, when so deposited, shall be
conclusively presumed to have been made to or for the benefit of Borrower
regardless of the fact that persons other than those authorized to request
advances may have authority to draw against such account. The holder shall have
no obligation to determine whether any person requesting an advance is or has
been authorized by Borrower.

 

(d)     Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.

 

 

--------------------------------------------------------------------------------

 

 

PREPAYMENT:

 

Borrower may prepay principal on this Note at any time, in any amount and
without penalty. If principal under this Note is payable in more than one
installment, then any prepayments of principal shall be applied to the most
remote principal installment or installments then unpaid.

 

EVENTS OF DEFAULT:

 

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated October 30, 2015, as
amended from time to time (the "Credit Agreement"). Any default in the payment
or performance of any obligation under this Note, or any defined event of
default under the Credit Agreement, shall constitute an "Event of Default" under
this Note.

 

MISCELLANEOUS:

 

(a)     Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, if any, or upon the
occurrence of any Event of Default, the holder of this Note, at the holder's
option, may declare all sums of principal and interest outstanding hereunder to
be immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower, and the obligation, if any, of the holder to
extend any further credit hereunder shall immediately cease and terminate.
Borrower shall pay to the holder immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys'
fees (to include outside counsel fees and all allocated costs of the holder's
in-house counsel), expended or incurred by the holder in connection with the
enforcement of the holder's rights and/or the collection of any amounts which
become due to the holder under this Note whether or not suit is brought, and the
prosecution or defense of any action in any way related to this Note, including
without limitation, any action for declaratory relief, whether incurred at the
trial or appellate level, in an arbitration proceeding or otherwise, and
including any of the foregoing incurred in connection with any bankruptcy
proceeding (including without limitation, any adversary proceeding, contested
matter or motion brought by Bank or any other person) relating to Borrower or
any other person or entity.

 

(b)     Collateral Exclusion. No lien or security interest created by or arising
under any deed of trust, mortgage, security deed, or similar real estate
collateral agreement (“Lien Document”) shall secure the Note Obligations unless
such Lien Document specifically describes the promissory note(s), instrument(s)
or agreement(s) evidencing Note Obligations as a part of the indebtedness
secured thereby. This exclusion shall apply notwithstanding (i) the fact that
such Lien Document may appear to secure the Note Obligations by virtue of a
cross- collateralization provision or other provisions expanding the scope of
the secured obligations, and (ii) whether such Lien Document was entered into
prior to, concurrently with, or after the date hereof. As used herein, “Note
Obligations” means any obligations under this Note, as amended, extended,
renewed, refinanced, supplemented or otherwise modified from time to time, or
under any other evidence of indebtedness that has been modified, renewed or
extended in whole or in part by this Note, as amended, extended, renewed,
refinanced, supplemented or otherwise modified from time to time.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.

 

(d)     Governing Law. This Note shall be governed by and construed in
accordance with the laws of Colorado, but giving effect to federal laws
applicable to national banks, without reference to the conflicts of law or
choice of law principles thereof.

 

(e)     Effective Date. The effective date of this Note shall be the date that
Bank has accepted this Note and all conditions to the effectiveness of the
Credit Agreement have been fulfilled to Bank’s satisfaction. Notwithstanding the
occurrence of the effective date of this Note, Bank shall not be obligated to
extend credit under this Note until all conditions to each extension of credit
set forth in the Credit Agreement have been fulfilled to Bank's satisfaction.

 

IN WITNESS WHEREOF, the undersigned has executed this Note to be effective as of
the effective date set forth herein.

 

 

ROCKY MOUNTAIN CHOCOLATE

FACTORY, INC.

 

By:     /s/ Bryan Merryman                         

          BRYAN MERRYMAN, CEO, CFO